

116 S2135 IS: Wasteful Federal Programs Reduction Authorization Act
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2135IN THE SENATE OF THE UNITED STATESJune 17, 2021Ms. Hassan (for herself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 31, United States Code, to require the Chief Operating Officer of each agency to compile a list of unnecessary programs, and for other purposes.1.Short titleThis Act may be cited as the Wasteful Federal Programs Reduction Authorization Act.2.Elimination of unnecessary agency programs or program activities(a)In generalChapter 11 of title 31, United States Code, is amended by adding at the end the following:1127.Elimination of unnecessary agency programs or program activities(a)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given the term in section 1108(a).(2)ProgramThe term program has the meaning given the term in section 1122(a)(1), as amended by section 9601(a) of title XCVI of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283).(3)Program activityThe term program activity has the meaning given the term in section 1115(h).(b)Agency identification of unnecessary programs or program activitiesNot later than the date on which the Chief Operating Officer of each agency is required to provide a count of plans and programs under section 1125(a)(4) each year, and based on guidance provided by the Director of the Office of Management and Budget, the Chief Operating Officer of each agency shall—(1)compile a list that identifies any program or program activity of the agency that is unnecessary, defunct, or duplicative of another program or program activity of the agency;(2)in consultation with the congressional committees that oversee a program or program activity identified under paragraph (1), determine—(A)whether the program or program activity is unnecessary, defunct, or duplicative of another program or program activity of the agency; and(B)whether the program or program activity could be eliminated or consolidated with another program or program activity of the agency or the Federal Government;(3)refine the list compiled under paragraph (1), in accordance with the determinations made under paragraph (2); and(4)submit to the Director of the Office of Management and Budget the list refined under paragraph (3).(c)Proposed legislationThe Director of the Office of Management and Budget may submit to Congress proposed legislation to eliminate or consolidate the programs or program activities identified in the lists submitted under subsection (b)(4)..(b)Inclusion in budgetSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:(40)the lists identifying unnecessary, defunct, or duplicative programs or program activities submitted to the Director of the Office of Management and Budget under section 1127(b)(4). .(c)Clerical amendmentThe table of sections for chapter 11 of title 31, United States Code, is amended by adding at the end the following:1127. Elimination of unnecessary agency programs or program activities.(d)Effective dateThe amendments made by this section shall take effect on the date that is 30 days after the date of enactment of this Act.